Exhibit 10.1

 

LinkedIn Corporation

 

0.50% Convertible Senior Notes due 2019

 

--------------------------------------------------------------------------------

 

November 5, 2014

 

Goldman, Sachs & Co.

J.P. Morgan Securities LLC

Morgan Stanley & Co. LLC,

As representatives of the several Purchasers

named in Schedule I hereto,

 

c/o Goldman, Sachs & Co.

200 West Street,

New York, New York 10282-2198

 

Ladies and Gentlemen:

 

LinkedIn Corporation, a Delaware corporation (the “Company”), proposes, subject
to the terms and conditions set forth in this agreement (this “Agreement”), to
issue and sell to the Purchasers named in Schedule I hereto (the “Purchasers”)
an aggregate of $1,150,000,000 principal amount of its 0.50% Convertible Senior
Notes due 2019 (the “Firm Securities”), and at the option of Goldman, Sachs &
Co., J.P. Morgan Securities LLC and Morgan Stanley & Co. LLC (the
“Representatives”) on behalf of the Purchasers, up to an aggregate of
$172,500,000 additional principal amount of its 0.50% Convertible Senior Notes
due 2019 (the “Optional Securities”, and together with the Firm Securities, the
“Securities”).  The Securities will be convertible into cash, shares (the
“Underlying Shares”) of Class A Common Stock of the Company, par value $0.0001
per share (the “Class A Common Stock”) or a combination of cash and Underlying
Shares, at the Company’s election.

 

In connection with the offering of the Firm Securities, the Company is
separately entering into convertible note hedge transactions and warrant
transactions with one or more counterparties, which may include the Purchasers
or affiliates thereof (each, a “Call Spread Counterparty”), in each case
pursuant to a convertible note hedge confirmation (a “Base Bond Hedge
Confirmation”) and a warrant confirmation (a “Base Warrant Confirmation”),
respectively, each dated the date hereof (the Base Bond Hedge Confirmations and
the Base Warrant Confirmations, collectively, the “Base Call Spread
Confirmations”), and in connection with the issuance of any Optional Securities,
the Company and each Call Spread Counterparty may enter into additional
convertible note hedge transactions and additional warrant transactions, in each
case pursuant to an additional convertible note hedge confirmation (an
“Additional Bond Hedge Confirmation”) and an additional warrant confirmation (an
“Additional Warrant Confirmation”), respectively, each to be dated the date on
which the option granted to the Purchasers pursuant to Section 2 hereof to
purchase such Optional Securities is exercised (the Additional Bond Hedge
Confirmations and the Additional Warrant Confirmations, collectively, the
“Additional Call Spread Confirmations” and, together with the Base Call Spread
Confirmations, the “Call Spread Confirmations”).

 

--------------------------------------------------------------------------------


 

1.                                      The Company represents and warrants to,
and agrees with, each of the Purchasers that:

 

(a)                                 A preliminary offering memorandum, dated
November 4, 2014 (the “Preliminary Offering Memorandum”), and an offering
memorandum, dated November 5, 2014 (the “Offering Memorandum”), have been
prepared in connection with the offering of the Securities and the Underlying
Shares, if any, issuable upon conversion thereof. The Preliminary Offering
Memorandum, as amended and supplemented immediately prior to the Applicable Time
(as defined in Section 1(b)), is hereinafter referred to as the “Pricing
Memorandum”.  Any reference to the Preliminary Offering Memorandum, the Pricing
Memorandum or the Offering Memorandum shall be deemed to refer to and include
all documents filed with the Securities and Exchange Commission (the
“Commission”) pursuant to Section 13(a), 13(c) or 15(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), on or prior to the date
of such memorandum and incorporated by reference therein and any reference to
the Preliminary Offering Memorandum or the Offering Memorandum, as the case may
be, as amended or supplemented, as of any specified date, shall be deemed to
include (i) any documents filed with the Commission pursuant to Section 13(a),
13(c) or 15(d) of the Exchange Act after the date of the Preliminary Offering
Memorandum or the Offering Memorandum, as the case may be, and prior to such
specified date and (ii) any Additional Issuer Information (as defined in
Section 5(e)) furnished by the Company prior to the completion of the
distribution of the Securities; and all documents filed under the Exchange Act
and so deemed to be included in the Preliminary Offering Memorandum, the Pricing
Memorandum or the Offering Memorandum, as the case may be, or any amendment or
supplement thereto are hereinafter called the “Exchange Act Reports” (provided
that where only sections of such documents are specifically incorporated by
reference, only such sections shall be considered to be part of the Exchange Act
Reports).  The Exchange Act Reports, when they were or are filed with the
Commission, conformed or will conform in all material respects to the applicable
requirements of the Exchange Act and the applicable rules and regulations of the
Commission thereunder; and no such documents were filed with the Commission
since the Commission’s close of business on the business day immediately prior
to the date of this Agreement and prior to the execution of this Agreement,
except as set forth on Schedule II(a) hereof. The Preliminary Offering
Memorandum and the Offering Memorandum and any amendments or supplements thereto
did not and will not, as of their respective dates, contain an untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that this representation and warranty
shall not apply to any statements or omissions made in reliance upon and in
conformity with information furnished in writing to the Company by a Purchaser
through the Representatives expressly for use therein;

 

(b)                                 For the purposes of this Agreement, the
“Applicable Time” is 11:00 pm (Eastern time) on the date of this Agreement; the
Pricing Memorandum as supplemented by the information set forth in Schedule III
hereto, taken together (collectively, the “Pricing Disclosure Package”) as of
the Applicable Time, did not include any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not

 

--------------------------------------------------------------------------------


 

misleading; and each Company Supplemental Disclosure Document (as defined in
Section 6) listed on Schedule II(b) hereto and each Permitted General
Solicitation Material (as defined in Section 6) listed on Schedule II(d) hereto)
does not conflict with the information contained in the Pricing Memorandum or
the Offering Memorandum and each such Company Supplemental Disclosure Document
and Permitted General Solicitation Material, as supplemented by and taken
together with the Pricing Disclosure Package as of the Applicable Time, did not
include any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that this representation and warranty shall not apply to statements or omissions
made in a Company Supplemental Disclosure Document or Permitted General
Solicitation Material in reliance upon and in conformity with information
furnished in writing to the Company by a Purchaser through the Representatives
expressly for use therein;

 

(c)                                  There has not occurred any material adverse
change, or any development involving a prospective material adverse change, in
the condition, financial or otherwise, or in the earnings, business or
operations of the Company and its subsidiaries, taken as a whole, from that set
forth in the Pricing Memorandum;

 

(d)                                 Subsequent to the respective dates as of
which information is given in each of the Pricing Memorandum and the Offering
Memorandum, (i) the Company and its subsidiaries have not incurred any material
liability or obligation, direct or contingent, nor entered into any material
transaction, (ii) the Company has not purchased any of its outstanding capital
stock other than from its employees or other service providers in connection
with the termination of their service, nor declared, paid or otherwise made any
dividend or distribution of any kind on its capital stock other than ordinary
and customary dividends, and (iii) there has not been any material change in the
capital stock, short-term debt or long-term debt of the Company and its
subsidiaries, except in each case as described in each of the Pricing Memorandum
and the Offering Memorandum, respectively;

 

(e)                                  The Company and its subsidiaries have good
and marketable title in fee simple to all real property, and good and marketable
title to all personal property, owned by them that is material to the business
of the Company and its subsidiaries taken as a whole, in each case free and
clear of all liens, encumbrances and defects, except such as are described in
the Pricing Memorandum or such as do not materially detract from the value of
such property and do not materially interfere with the use made and proposed to
be made of such property by the Company and its subsidiaries; and any real
property and buildings held under lease by the Company and its subsidiaries are
held by them under valid, subsisting and, to the Company’s knowledge,
enforceable leases with such exceptions as are not material and do not
materially interfere with the use made and proposed to be made of such property
and buildings by the Company and its subsidiaries, in each case except as
described in the Pricing Memorandum;

 

(f)                                   The Company has been duly incorporated, is
validly existing as a corporation in good standing under the laws of the
jurisdiction of its incorporation, has the corporate power and authority to own
or lease its property and to conduct its business as described in

 

--------------------------------------------------------------------------------


 

the Pricing Memorandum and is duly qualified to transact business and is in good
standing in each jurisdiction in which the conduct of its business or its
ownership or leasing of property requires such qualification, except to the
extent that the failure to be so qualified or be in good standing would not have
a material adverse effect on the Company and its subsidiaries, taken as a whole;

 

(g)                                  Each subsidiary of the Company has been
duly organized, is validly existing and in good standing under the laws of the
jurisdiction of its organization (to the extent such concepts are applicable
under such laws), has the corporate power and authority to own its property and
to conduct its business to the extent described in the Pricing Memorandum and is
duly qualified to transact business and is in good standing in each jurisdiction
in which the conduct of its business or its ownership or leasing of property
requires such qualification (to the extent such concepts are applicable under
such laws), except to the extent that the failure to be so qualified or be in
good standing would not have a material adverse effect on the Company and its
subsidiaries, taken as a whole; all of the issued and outstanding shares of
capital stock of each subsidiary of the Company have been duly and validly
authorized and issued, are fully paid and non-assessable and are owned directly
or indirectly by the Company, free and clear of all liens, encumbrances,
equities or claims, except to the extent that such liens, encumbrances, equities
or claims would not have a material adverse effect on the Company and its
subsidiaries taken as a whole;

 

(h)                                 This Agreement has been duly authorized,
executed and delivered by the Company.

 

(i)                                     The authorized capital stock of the
Company conforms as to legal matters to the description thereof contained in
each of the Pricing Memorandum and the Offering Memorandum;

 

(j)                                    The shares of Common Stock outstanding
have been duly authorized and are validly issued, fully paid and non-assessable;

 

(k)                                 The Underlying Shares issuable upon
conversion of the Securities (assuming physical settlement of all conversions)
have been duly authorized and reserved for issuance upon conversion of the
Securities and, when issued and delivered in accordance with the provisions of
the Securities and the Indenture referred to below, will be validly issued,
fully paid and non-assessable, and the issuance of such Underlying Shares will
not be subject to any preemptive or similar rights;

 

(l)                                     The Securities have been duly authorized
by the Company and, when executed, authenticated, issued and delivered in
accordance with the indenture to be dated as of November 12, 2014 (the
“Indenture”) between the Company and U.S. Bank National Association, as Trustee
(the “Trustee”), under which they are to be issued, and delivered and paid for
pursuant to this Agreement, will constitute valid and legally binding
obligations of the Company entitled to the benefits provided by the Indenture,
except as the enforcement thereof may be limited by bankruptcy, insolvency
(including, without limitation, all laws relating to fraudulent transfers),
reorganization, moratorium or similar laws affecting enforcement of creditors’
rights generally and except as

 

--------------------------------------------------------------------------------


 

enforcement thereof is subject to general principles of equity (regardless of
whether enforcement is considered in a proceeding in equity or at law);

 

(m)                             The Indenture has been duly authorized by the
Company and, when executed and delivered by the Company and the Trustee, will
constitute a valid and legally binding instrument, enforceable against the
Company in accordance with its terms and entitled to the benefits provided
thereby; and the Securities and the Indenture will conform in all material
respects to the descriptions thereof in the Pricing Disclosure Package and the
Offering Memorandum, except as the enforcement thereof may be limited by
bankruptcy, insolvency (including, without limitation, all laws relating to
fraudulent transfers), reorganization, moratorium or similar laws affecting
enforcement of creditors’ rights generally and except as enforcement thereof is
subject to general principles of equity (regardless of whether enforcement is
considered in a proceeding in equity or at law);

 

(n)                                 With respect to the stock options granted
pursuant to the stock-based compensation plans of the Company and its
subsidiaries (the “Company Stock Plans”), (i) each grant of a stock option was
duly authorized no later than the date on which the grant of such stock option
was by its terms to be effective by all necessary corporate action, including,
as applicable, approval by the board of directors of the Company (or a duly
constituted and authorized committee thereof) and any required stockholder
approval by the necessary number of votes or written consents, and the award
agreement governing such grant (if any) was duly executed and delivered by each
party thereto, and (ii) each such grant was made in accordance with the terms of
the Company Stock Plans, and all applicable laws and regulatory rules or
requirements, including all applicable federal securities laws;

 

(o)                                 The Company has not taken, directly or
indirectly, any action designed to or that would reasonably be expected to cause
or result in any stabilization or manipulation of the price of any security of
the Company in connection with the offering of the Securities;

 

(p)                                 The execution and delivery of the Securities
by the Company and the performance by the Company of its obligations under the
Securities, the Indenture and this Agreement will not contravene any provision
of (i) applicable law, (ii) the certificate of incorporation or bylaws of the
Company, (iii) any agreement or other instrument binding upon the Company or any
of its subsidiaries that is material to the Company and its subsidiaries, taken
as a whole, or (iv) any judgment, order or decree of any governmental body,
agency or court having jurisdiction over the Company or any subsidiary, except
that in the case of clause (iii) as would not have a material adverse effect on
the Company and its subsidiaries, taken as a whole, or on the ability of the
Company to perform its obligations under this Agreement, the Securities or the
Indenture, and no consent, approval, authorization or order of, or qualification
with, any governmental body or agency is required for the performance by the
Company of its obligations under this Agreement, the Securities or the
Indenture, except such as may (i) have previously been obtained or (ii) be
required by the securities or Blue Sky laws of the various states in connection
with the offer and sale of the Securities and the Underlying Shares;

 

--------------------------------------------------------------------------------


 

(q)                                 The Company is not (i) in violation of its
charter or bylaws or similar organizational documents; (ii) in default, and no
event has occurred that, with notice or lapse of time or both, would constitute
such a default, in the due performance or observance of any term, covenant or
condition contained in any indenture, mortgage, deed of trust, loan agreement or
other agreement or instrument to which the Company is a party or by which the
Company or any of its subsidiaries is bound or to which any of the property or
assets of the Company is subject; or (iii), to its knowledge, in violation of
any law or statute or any judgment, order, rule or regulation of any court or
arbitrator or governmental or regulatory authority, except, in the case of
clauses (ii) and (iii) above, for any such default or violation that would not,
individually or in the aggregate, have a material adverse effect on the Company
and its subsidiaries, taken as a whole;

 

(r)                                    The statements set forth in the Pricing
Memorandum and the Offering Memorandum under the caption “Description of Notes”,
insofar as they purport to constitute a summary of the terms of the Securities,
fairly and accurately summarize the matters set forth therein in all material
respects;

 

(s)                                   There are no legal or governmental
proceedings pending or, to the Company’s knowledge, threatened, to which the
Company or any of its subsidiaries is a party or to which any of the properties
of the Company or any of its subsidiaries is subject other than proceedings
accurately described in all material respects in the Pricing Memorandum and
proceedings that would not have a material adverse effect on the Company and its
subsidiaries, taken as a whole, or on the power or ability of the Company to
perform its obligations under this Agreement or to consummate the transactions
contemplated by the Pricing Memorandum;

 

(t)                                    When the Securities are issued and
delivered pursuant to this Agreement, the Securities will not be of the same
class (within the meaning of Rule 144A (“Rule 144A”) under the Act) as
securities which are listed on a national securities exchange registered under
Section 6 of the Exchange Act or quoted in a U.S. automated interdealer
quotation system, and will be eligible for resale under Rule 144A;

 

(u)                                 The Company is subject to Section 13 or
15(d) of the Exchange Act;

 

(v)                                 The Company is not, and after giving effect
to the offering and sale of the Securities and the application of the proceeds
thereof and the transactions contemplated by the Call Spread Confirmations as
described in the Offering Memorandum will not be, required to register as an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended;

 

(w)                               Neither the Company nor any person acting on
its behalf (other than the Purchasers, as to which no representation is made)
has offered or sold the Securities by means of any general solicitation or
general advertising within the meaning of Rule 502(c) under the Act (other than
by means of a Permitted General Solicitation, as defined below);

 

(x)                                 Within the preceding six months, neither the
Company nor any other person acting on behalf of the Company has offered or sold
to any person any Securities, or any securities of the same or a similar class
as the Securities, other than Securities offered

 

--------------------------------------------------------------------------------


 

or sold to the Purchasers hereunder.  The Company will take reasonable
precautions designed to insure that any offer or sale, direct or indirect, in
the United States or to any U.S. person (as defined in Rule 902 under the Act)
of any Securities or any substantially similar security issued by the Company,
within six months subsequent to the date on which the distribution of the
Securities has been completed (as notified to the Company by the
Representatives), is made under restrictions and other circumstances reasonably
designed not to affect the status of the offer and sale of the Securities in the
United States and to U.S. persons contemplated by this Agreement as transactions
exempt from the registration provisions of the Act;

 

(y)                                 The Company and its subsidiaries (i) are in
compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where such
noncompliance with Environmental Laws, failure to receive required permits,
licenses or other approvals or failure to comply with the terms and conditions
of such permits, licenses or approvals would not, singly or in the aggregate,
have a material adverse effect on the Company and its subsidiaries, taken as a
whole;

 

(z)                                  There are no costs or liabilities
associated with Environmental Laws (including, without limitation, any capital
or operating expenditures required for clean-up, closure of properties or
compliance with Environmental Laws or any permit, license or approval, any
related constraints on operating activities and any potential liabilities to
third parties) which would, singly or in the aggregate, have a material adverse
effect on the Company and its subsidiaries, taken as a whole;

 

(aa)                          The Company and its subsidiaries maintain a system
of internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with U.S. generally accepted
accounting principles (“U.S. GAAP”) and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences; and (v) the interactive data in
eXtensible Business Reporting Language included or incorporated by reference in
the Offering Memorandum is accurate. Except as described in the Pricing
Disclosure Package, since the end of the Company’s most recent fiscal year for
which audited financial statements are available, (i) no material weakness in
the Company’s internal control over financial reporting (whether or not
remediated) has occurred and (ii) no change in the Company’s internal control
over financial reporting has occurred that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting;

 

--------------------------------------------------------------------------------


 

(bb)                          Neither the Company nor any of its subsidiaries
nor any of its controlled affiliates, nor any director or officer, nor, to the
Company’s knowledge, any employee, agent or representative of the Company or of
any of its subsidiaries or controlled affiliates acting on behalf of the Company
or any of its subsidiaries or controlled affiliates, has taken any action in
furtherance of an offer, payment, promise to pay, or authorization or approval
of the payment or giving of money, property, gifts or anything else of value,
directly or indirectly, to any “government official” (including any officer or
employee of a government or government-owned or controlled entity or of a public
international organization, or any person acting in an official capacity for or
on behalf of any of the foregoing, or any political party or party official or
candidate for political office) to improperly influence official action or
secure an improper advantage for the Company; and the Company and its
subsidiaries and controlled affiliates have conducted their businesses in
compliance with applicable anti-corruption laws and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws;

 

(cc)                            (i) Neither the Company nor any of its
subsidiaries (collectively, the “Entity”), nor any director, officer, or
employee of the Entity, nor, to the Company’s knowledge, any agent, affiliate or
representative of the Entity, is an individual or entity (“Person”) that is, or
is owned or controlled by a Person that is: (A) the subject of any sanctions
administered or enforced by the U.S. Department of Treasury’s Office of Foreign
Assets Control (“OFAC”), the United Nations Security Council (“UNSC”), the
European Union (“EU”), Her Majesty’s Treasury (“HMT”), or other relevant
sanctions authority (collectively, “Sanctions”), nor (B) located, organized or
resident in a country or territory that is the subject of Sanctions (including,
without limitation, Cuba, Iran, North Korea, Sudan and Syria).  (ii) The Entity
will not, directly or indirectly, use the proceeds of the offering, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other Person: (A) to fund or facilitate any activities or
business of or with any Person or in any country or territory that, at the time
of such funding or facilitation, is the subject of Sanctions; or (B) in any
other manner that will result in a violation of Sanctions by any Person
(including any Person participating in the offering, whether as underwriter,
advisor, investor or otherwise).  (iii) For the past 5 years, the Entity has not
knowingly engaged in, and is not now knowingly engaged in, any dealings or
transactions with any Person, or in any country or territory, that at the time
of the dealing or transaction is or was the subject of Sanctions;

 

(dd)                          The operations of the Company and its subsidiaries
are and have been conducted at all times in material compliance with all
applicable financial recordkeeping and reporting requirements, including those
of the Bank Secrecy Act, as amended by Title III of the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (USA PATRIOT Act), and the applicable anti-money
laundering statutes of jurisdictions where the Company and its subsidiaries
conduct business, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Anti-Money Laundering Laws”), and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
the knowledge of the Company, threatened;

 

--------------------------------------------------------------------------------


 

(ee)                            Except as disclosed in the Pricing Memorandum,
there are no contracts, agreements or understandings between the Company and any
person that would give rise to a valid claim against the Company or any
Purchaser for a brokerage commission, finder’s fee or other like payment in
connection with the offering of the Securities contemplated hereby;

 

(ff)                              The Company and its subsidiaries own or
possess, or can acquire on commercially reasonable terms, all patents, patent
rights, licenses, inventions, copyrights, know-how (including trade secrets and
other unpatented and/or unpatentable proprietary or confidential information,
systems or procedures), trademarks, service marks, and trade names currently
employed by them in connection with the business now operated by them, except
where the failure to own, possess or acquire any of the foregoing, individually
or in the aggregate, would not have a material adverse effect on the Company and
its subsidiaries, taken as a whole, and neither the Company nor any of its
subsidiaries has received any notice of infringement of or conflict with
asserted rights of others with respect to any of the foregoing which,
individually or in the aggregate, if the subject of an unfavorable decision,
ruling or finding, would have a material adverse effect on the Company and its
subsidiaries, taken as a whole;

 

(gg)                            No material labor dispute with the employees of
the Company or any of its subsidiaries exists, except as described in the
Pricing Memorandum, or, to the knowledge of the Company, is imminent;

 

(hh)                          The Company and each of its subsidiaries have
complied, and are presently in compliance, in all material respects, with its
privacy policies and third-party obligations regarding the collection, use,
transfer, storage, protection, disposal and disclosure by the Company and its
subsidiaries of personally identifiable information;

 

(ii)                                  The Company and each of its subsidiaries
are insured by insurers of recognized financial responsibility against such
losses and risks and in such amounts as are prudent and customary in the
businesses in which they are engaged; and neither the Company nor any of its
subsidiaries has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a material adverse effect on the Company
and its subsidiaries, taken as a whole, except as described in the Pricing
Memorandum;

 

(jj)                                The Company and its subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct their respective
businesses, except where the failure to obtain such certificates, authorizations
or permits, individually or in the aggregate, would have a material adverse
effect on the Company and its subsidiaries, taken as a whole, and neither the
Company nor any of its subsidiaries has received any written notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit which, individually or in the aggregate, if the subject
of an unfavorable decision, ruling or finding, would have a material adverse
effect on the Company and its subsidiaries, taken as a whole, except as
described in the Pricing Disclosure Package;

 

--------------------------------------------------------------------------------


 

(kk)                          The Company and each of its subsidiaries have
filed all federal, state, local and foreign tax returns required to be filed
through the date of this Agreement or have requested extensions thereof (except
where the failure to file would not, individually or in the aggregate, have a
material adverse effect) and have paid all taxes required to be paid thereon
(except where the failure to pay would not, individually or in the aggregate,
have a material adverse effect or except as currently being contested in good
faith and for which reserves required by U.S. GAAP have been created in the
financial statements of the Company), and no tax deficiency has been determined
adversely to the Company or any of its subsidiaries which remains unpaid and has
had (nor does the Company nor any of its subsidiaries have any notice or
knowledge of any tax deficiency which remains unpaid and could reasonably be
expected to be determined adversely to the Company or its subsidiaries and which
could reasonably be expected to have) a material adverse effect; and

 

(ll)                                  Nothing has come to the attention of the
Company that has caused the Company to believe that the statistical and
market-related data included in the Pricing Memorandum and the Offering
Memorandum are not based on or derived from sources that are reliable and
accurate in all material respects.

 

2.                                      Subject to the terms and conditions
herein set forth, the Company agrees to issue and sell to each of the
Purchasers, and each of the Purchasers agrees, severally and not jointly, to
purchase from the Company, at a purchase price of 98.75% of the principal amount
thereof, plus accrued interest, if any, from November 12, 2014 to the First Time
of Delivery, the principal amount of Securities set forth opposite the name of
such Purchaser in Schedule I hereto, and (b) in the event and to the extent the
Representatives on behalf of the Purchasers shall exercise the election to
purchase Optional Securities as provided below, the Company agrees to issue and
sell to each of the Purchasers, and each of the Purchasers agrees, severally and
not jointly, to purchase from the Company, at the purchase price set forth in
clause (a) of this Section 2, that portion of the aggregate principal amount of
the Optional Securities as to which such election shall have been exercised (to
be adjusted by Goldman, Sachs & Co. so as to eliminate fractions of $1,000),
determined by multiplying such aggregate principal amount of Optional Securities
by a fraction, the numerator of which is the maximum aggregate principal amount
of Optional Securities that such Purchaser is entitled to purchase as set forth
opposite the name of such Purchaser in Schedule I hereto and the denominator of
which is the maximum aggregate principal amount of Optional Securities that all
of the Purchasers are entitled to purchase hereunder.

 

The Company hereby grants to the Purchasers the right to purchase at their
option up to $172,500,000 aggregate principal amount of Optional Securities at
the purchase price set forth in clause (a) of the first paragraph of this
Section 2 plus accrued interest, if any, from November 12, 2014 to such
Subsequent Time of Delivery (as defined in Section 4 hereof). Any such election
to purchase Optional Securities may be exercised by written notice from the
Representatives on behalf of the Purchasers to the Company, given within a
period of 13 calendar days from the date of this Agreement, setting forth the
aggregate principal amount of Optional Securities to be purchased and the date
on which such Optional Securities are to be delivered, as determined by the
Representatives, but in no event earlier than the First Time of Delivery or,
unless the Representatives and the Company otherwise agree in writing, earlier

 

--------------------------------------------------------------------------------


 

than three or later than ten New York Business Days (as defined below) after the
date of such notice.

 

3.                                      Upon the authorization by the
Representatives of the release of the Securities, the several Purchasers propose
to offer the Securities for sale upon the terms and conditions set forth in this
Agreement and the Offering Memorandum and each Purchaser, acting severally and
not jointly, hereby represents and warrants to, and agrees with the Company
that:

 

(a)                                 it will sell the Securities only to persons
whom it reasonably believes are “qualified institutional buyers” (“QIBs”) within
the meaning of Rule 144A under the Act in transactions meeting the requirements
of Rule 144A;

 

(b)                                 It is a QIB within the meaning of Rule 144A
under the Act or an Institutional Accredited Investor, within the meaning of
Rule 501(a) under the Act; and

 

(c)                                  Neither it nor any of its affiliates or any
other person acting on its or their behalf will solicit offers for, or offer or
sell, the Securities by means of any form of general solicitation or general
advertising within the meaning of Rule 502(c) of Regulation D or in any manner
involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act (other than by means of a Permitted General Solicitation, as
defined below).

 

4.                                      (a)                                 The
Securities to be purchased by each Purchaser hereunder will be represented by
one or more definitive global Securities in book-entry form which will be
deposited by or on behalf of the Company with The Depository Trust Company
(“DTC”) or its designated custodian.  The Company will deliver the Securities to
the Representatives, for the account of each Purchaser, against payment by or on
behalf of such Purchaser of the purchase price therefor by wire transfer in
Federal (same day) funds, by causing DTC to credit the Securities to the account
of Goldman, Sachs & Co. at DTC.  The Company will cause the certificates
representing the Securities to be made available to the Representatives for
checking at least twenty-four hours prior to each Time of Delivery (as defined
below) at the office of Davis Polk & Wardwell LLP, 1600 El Camino Real, Menlo
Park, California 94025 (the “Closing Location”).  The time and date of such
delivery and payment shall be 9:30 a.m., New York City time, on November 12,
2014, or such other time and date as the Representatives and the Company may
agree upon in writing, and with respect to the Optional Securities, 9:30 a.m.
New York City time, on the date specified by the Representatives in the written
notice given by the the Representatives of the Purchasers’ election to purchase
such Optional Securities, or such other time and date as the Representatives and
the Company may agree upon in writing; provided, however, that such delivery
date must be at least three New York Business Days (as defined below) after such
written notice is given and may not be earlier than the First Time of Delivery
(as defined below) nor later than ten New York Business Days (as defined below)
after the date of such notice; provided further, that solely with respect to an
Optional Securities written notice that is delivered prior to the First Time of
Delivery, the related Time of Delivery (as defined below) must be at least one
New York Business Day after the written notice is given. Such time and date for
delivery of the Firm Securities are herein called the “First Time of Delivery”,
any such time and date for delivery of the Optional Securities, if not

 

--------------------------------------------------------------------------------


 

the First Time of Delivery, are herein called a “Subsequent Time of Delivery”,
and each such time and date for delivery are herein called a “Time of Delivery”.

 

(b)                                 The documents to be delivered at each Time
of Delivery by or on behalf of the parties hereto pursuant to Section 8 hereof,
including the cross-receipt for the Securities and any additional documents
requested by the Purchasers pursuant to Section 8(k)) hereof, will be delivered
at such time and date at the Closing Location, and the Securities will be
delivered at the office of DTC (or its designated custodian), all at such Time
of Delivery.  A meeting will be held at the Closing Location at 5:00 p.m., New
York City time, on the New York Business Day next preceding such Time of
Delivery, at which meeting the final drafts of the documents to be delivered
pursuant to the preceding sentence will be available for review by the parties
hereto.  For the purposes of this Section 4, “New York Business Day” shall mean
each Monday, Tuesday, Wednesday, Thursday and Friday which is not a day on which
banking institutions in New York are generally authorized or obligated by law or
executive order to close.

 

5.                                      The Company agrees with each of the
Purchasers:

 

(a)                                 To prepare the Offering Memorandum in a form
approved by the Representatives; to make no amendment or any supplement to the
Offering Memorandum which shall be disapproved by the Representatives promptly
after reasonable notice thereof; and to furnish the Representatives with copies
thereof;

 

(b)                                 Promptly from time to time to take such
action as the Representatives may reasonably request to qualify the Securities
and the Underlying Shares for offering and sale under the securities laws of
such jurisdictions as the Representatives may reasonably request and to comply
with such laws so as to permit the continuance of sales and dealings therein in
such jurisdictions for as long as may be necessary to complete the distribution
of the Securities, provided that in connection therewith the Company shall not
be required to qualify as a foreign corporation or to file a general consent to
service of process in any jurisdiction or subject itself to taxation in such
jurisdiction in which it was not otherwise subject to taxation as a foreign
corporation;

 

(c)                                  To furnish the Purchasers with written and
electronic copies of the Offering Memorandum and any amendment or supplement
thereto in such quantities as the Representatives may from time to time
reasonably request, and if, at any time after the date hereof and prior to the
date on which all of the Securities have been sold by the Purchasers, any event
shall have occurred as a result of which the Offering Memorandum as then amended
or supplemented would include an untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made when such Offering
Memorandum is delivered, not misleading, or, if for any other reason it shall be
necessary during such same period to amend or supplement the Offering
Memorandum, to notify the Representatives and upon the request of the
Representatives to prepare and furnish without charge to each Purchaser and to
any dealer in securities (whose name and address the Purchasers shall furnish to
the Company) as many written and electronic copies as the Representatives may
from time to time reasonably request of an amended Offering Memorandum or a
supplement

 

--------------------------------------------------------------------------------


 

to the Offering Memorandum which will correct such statement or omission or
effect such compliance; and furthermore, if the Pricing Memorandum is being used
to solicit offers to buy the Securities at a time when the Offering Memorandum
is not yet available to prospective purchasers and any event shall occur or
condition exist as a result of which it is necessary to amend or supplement the
Pricing Memorandum in order to make the statements therein, in light of the
circumstances, not misleading, or if, in the opinion of counsel for the
Purchasers, it is necessary to amend or supplement the Pricing Memorandum to
comply with applicable law, forthwith to prepare and furnish, at its own
expense, to the Purchasers and to any dealer upon request, either amendments or
supplements to the Pricing Memorandum so that the statements in the Pricing
Memorandum as so amended or supplemented will not, in light of the circumstances
when delivered to a prospective purchaser, be misleading or so that the Pricing
Memorandum, as amended or supplemented, will comply with applicable law;

 

(d)                                 During the period beginning from the date
hereof and continuing until the date that is 60 days after the date of the
Offering Memorandum, without the prior written consent of Goldman, Sachs & Co.,
not to (i) offer, issue, pledge, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant to purchase, lend, or otherwise transfer or dispose of,
directly or indirectly, any securities of the Company that are substantially
similar to the Securities or the Class A Common Stock or the Company’s Class B
Common Stock, par value $0.0001 per share (together with the Class A Common
Stock, the “Common Stock”) or any other securities that are convertible into or
exercisable or exchangeable for, or that represent the right to receive, Common
Stock, (ii) enter into any swap or other arrangement that transfers to another,
in whole or in part, any of the economic consequences of ownership of Securities
or Common Stock, whether any such transaction described in clause (i) or
(ii) above is to be settled by delivery of Securities, Common Stock or such
other securities, in cash or otherwise, (iii) file any registration statement
with the Commission relating to the offering of any Securities or any shares of
Common Stock or any securities convertible into or exercisable or exchangeable
for Common Stock, other than registration statements on Form S-8 relating to
securities granted or to be granted by the Company pursuant to any employee
benefit plan, the terms of which have been disclosed in the Pricing Memorandum,
or (iv) publicly disclose the intention to take any of the actions prohibited in
clauses (i) through (iii).

 

The restrictions contained in the preceding paragraph shall not apply to (1) the
Securities to be sold hereunder and the issuance of Underlying Shares upon the
conversion of the Securities, and the entry into, or the issuance by the Company
of any Common Stock upon settlement or termination of, the warrant transactions
evidenced by the Base Warrant Confirmations and any Additional Warrant
Confirmations, (2) the issuance by the Company of shares of Common Stock upon
the exercise of an option or warrant, the settlement of restricted stock units
or the conversion of a security outstanding on the date hereof, provided that
such option, warrant, restricted stock unit or security is identified in the
Pricing Memorandum, (c) the issuance by the Company (or the receipt by any
officer or director) of Common Stock or other securities convertible into or
exercisable or exchangeable for, or that represent the right to receive, shares
of Common Stock pursuant to the Company Stock Plans, provided that such Company
Stock Plans are described in the Pricing Memorandum, (d) the entry

 

--------------------------------------------------------------------------------


 

into an agreement providing for the issuance by the Company of shares of Class A
Common Stock or any security convertible into or exercisable for, or that
represents the right to receive, shares of Class A Common Stock in connection
with the acquisition by the Company or any of its subsidiaries of the
securities, business, technology, property or other assets of another person or
entity or pursuant to an employee benefit plan assumed by the Company in
connection with such acquisition, and the issuance of any such securities
pursuant to any such agreement, (e) the entry into an agreement providing for
the issuance of shares of Class A Common Stock or any security convertible into
or exercisable for, or that represents the right to receive, shares of Class A
Common Stock in connection with joint ventures, commercial relationships or
other strategic transactions, and the issuance of any such securities pursuant
to any such agreement; provided that in the case of clauses (d) and (e), the
aggregate number of shares of Class A Common Stock that the Company may sell or
issue or agree to sell or issue pursuant to clauses (d) and (e) shall not exceed
10% of the total number of shares of Common Stock issued and outstanding
immediately following the completion of the transactions contemplated by this
Agreement; provided further, that in the case of clauses (d) and (e), any such
securities issued pursuant thereto shall be subject to transfer restrictions
substantially similar to those contained in Exhibit A, and the Company shall
enter stop transfer instructions with the Company’s transfer agent and registrar
on such securities, which the Company agrees it will not waive or amend without
the prior written consent of Goldman, Sachs & Co. on behalf of the Purchasers.

 

(e)                                  At any time when the Company is not subject
to Section 13 or 15(d) of the Exchange Act, for the benefit of holders from time
to time of Securities, to furnish at its expense, upon request, to holders of
Securities and prospective purchasers of Securities designated by such holders,
information (the “Additional Issuer Information”) satisfying the requirements of
subsection (d)(4)(i) of Rule 144A under the Act;

 

(f)                                   To furnish to the holders of the
Securities as soon as practicable after the end of each fiscal year an annual
report (including a balance sheet and statements of income, stockholders’ equity
and cash flows of the Company and its consolidated subsidiaries certified by
independent public accountants) and, as soon as practicable after the end of
each of the first three quarters of each fiscal year (beginning with the fiscal
quarter ending after the date of the Offering Memorandum), to make available to
its stockholders consolidated summary financial information of the Company and
its subsidiaries for such quarter in reasonable detail; provided that the
Company may satisfy the requirements of this subsection (f) by electronically
filing such reports or information through EDGAR as long as the Company files
all reports required under Section 13 or 15(d) of the Exchange Act;

 

(g)                                  The Company will not, and will not permit
any of its controlled “affiliates” (as defined in Rule 144 under the Act) to,
resell any of the Securities which constitute “restricted securities” under
Rule 144 that have been reacquired by any of them (other than pursuant to a
registration statement that has been declared effective under the Act) for a
period of one (1) year after the last date of issuance of such Securities;

 

--------------------------------------------------------------------------------


 

(h)                                 To use the net proceeds received by the
Company from the sale of the Securities pursuant to this Agreement in the manner
specified in the Pricing Memorandum under the caption “Use of Proceeds”;

 

(i)                                     To reserve and keep available at all
times, free of preemptive rights, shares of Class A Common Stock for the purpose
of enabling the Company to satisfy any obligations to issue shares of its
Class A Common Stock upon conversion of the Securities; and

 

(j)                                    To use its reasonable best efforts to
list for trading, subject to notice of issuance, the Underlying Shares on the
New York Stock Exchange.

 

6.                          (a)                    
(i)                                     The Company represents and agrees that,
without the prior consent of the Representatives, it and its affiliates and any
other person acting on its or their behalf (other than the Purchasers, as to
which no statement is given) (x) have not made and will not make any offer
relating to the Securities that, if the offering of the Securities contemplated
by this Agreement were conducted as a public offering pursuant to a registration
statement filed under the Act with the Commission, would constitute an “issuer
free writing prospectus,” as defined in Rule 433 under the Act (any such offer
is hereinafter referred to as a “Company Supplemental Disclosure Document”) and
(y) have not solicited and will not solicit offers for, and have not offered or
sold and will not offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D other than any such solicitation listed on Schedule II(d) (each
such solicitation, a “Permitted General Solicitation”; each written general
solicitation document listed on Schedule II(d), a “Permitted General
Solicitation Material”);

 

(ii)                                  each Purchaser, severally and not jointly,
represents and agrees that, without the prior consent of the Company and the
Representatives, other than one or more term sheets relating to the Securities
containing customary information and conveyed to purchasers of securities or any
Permitted General Solicitation Material, it has not made and will not make any
offer relating to the Securities that, if the offering of the Securities
contemplated by this Agreement were conducted as a public offering pursuant to a
registration statement filed under the Act with the Commission, would constitute
a “free writing prospectus,” as defined in Rule 405 under the Act (any such
offer (other than any such term sheets and any Permitted General Solicitation
Material), is hereinafter referred to as a “Purchaser Supplemental Disclosure
Document”); and

 

(iii)                               any Company Supplemental Disclosure
Document, Purchaser Supplemental Disclosure Document or Permitted General
Solicitation Material, the use of which has been consented to by the Company and
the Representatives, is listed as applicable on Schedule II(b), Schedule
II(c) or Schedule II(d) hereto, respectively;

 

7.                                      The Company covenants and agrees with
the several Purchasers that the Company will pay or cause to be paid the
following: (i) the fees, disbursements and expenses of the Company’s counsel and
accountants in connection with the issue of the Securities and the Underlying
Shares and all other expenses in connection with the preparation, printing,
reproduction and filing of the Preliminary Offering Memorandum and the Offering
Memorandum and any

 

--------------------------------------------------------------------------------


 

amendments and supplements thereto and the mailing and delivering of copies
thereof to the Purchasers and dealers; (ii) the cost of printing or producing
any Agreement among Purchasers, this Agreement, the Indenture, the Securities,
closing documents (including any compilations thereof), Permitted General
Solicitation Materials and any other documents in connection with the offering,
purchase, sale and delivery of the Securities; (iii) all expenses in connection
with the qualification of the Securities and the Underlying Shares for offering
and sale under state securities laws as provided in Section 5(b)) hereof,
including the reasonably documented fees and disbursements of one counsel in
each jurisdiction for the Purchasers in connection with such qualification and
in connection with the Blue Sky and legal investment surveys (such fees not to
exceed $10,000); (iv) any fees charged by securities rating services for rating
the Securities; (v) the cost of preparing the Securities; (vi) the fees and
expenses of the Trustee and any agent of the Trustee and the fees and
disbursements of counsel for the Trustee in connection with the Indenture and
the Securities; (vii) any cost incurred in connection with the listing of the
Underlying Shares; (viii) any costs and expenses related to the transfer and
delivery of the Securities to the Purchasers, including any transfer taxes or
other taxes payable thereon; and (ix) all other costs and expenses incident to
the performance of its obligations hereunder which are not otherwise
specifically provided for in this Section.  It is understood, however, that,
except as provided in this Section, and Sections 9 and 12 hereof, the Purchasers
will pay all of their own costs and expenses, including the fees of their
counsel, transfer taxes on resale of any of the Securities by them, and any
advertising expenses connected with any offers they may make.

 

8.                                      The obligations of the Purchasers
hereunder shall be subject, in their discretion, to the condition that all
representations and warranties and other statements of the Company herein are,
at and as of each Time of Delivery, true and correct, the condition that the
Company shall have performed all of its obligations hereunder theretofore to be
performed, and the following additional conditions:

 

(a)                                 Davis Polk & Wardwell LLP, counsel for the
Purchasers, shall have furnished to the Representatives their written opinion,
dated such Time of Delivery, with respect to such matters as the Representatives
may reasonably request, and such counsel shall have received such papers and
information as they may reasonably request to enable them to pass upon such
matters;

 

(b)                                 Wilson Sonsini Goodrich & Rosati,
Professional Corporation, counsel for the Company, shall have furnished to the
Representatives their written opinion, dated such Time of Delivery, in form and
substance attached hereto as Annex I;

 

(c)                                  Matheson Ormsby Prentice, Irish counsel for
the Company, shall have furnished to the Representatives their written opinion,
dated such Time of Delivery, in form and substance attached hereto as Annex II;

 

(d)                                 On the date of this Agreement and also at
such Time of Delivery, Deloitte & Touche LLP, independent registered public
accounting firm, shall have furnished to the Representatives a letter or
letters, dated the respective dates of delivery thereof, in form and substance
attached hereto as Annex III;

 

--------------------------------------------------------------------------------


 

(e)                                  Subsequent to the execution and delivery of
this Agreement and prior to the Closing Date, (i) there shall not have occurred
any downgrading, nor shall any notice have been given of any intended or
potential downgrading or of any review for a possible change that does not
indicate the direction of the possible change, in the rating accorded any of the
securities of the Company or any of its subsidiaries by any “nationally
recognized statistical rating organization,” as such term is defined for
purposes of Section 3(a)(62) under the Exchange Act and (ii) there shall not
have occurred any change, or any development involving a prospective change, in
the condition, financial or otherwise, or in the earnings, business or
operations of the Company and its subsidiaries, taken as a whole, from that set
forth in the Pricing Memorandum as of the date of this Agreement that, in the
judgment of the Representatives, is material and adverse and that makes it, in
the judgment of the Representatives, impracticable to market the Securities on
the terms and in the manner contemplated in the Pricing Memorandum;

 

(f)                                   On or after the Applicable Time there
shall not have occurred any of the following: (i) a suspension or material
limitation in trading in securities generally on the New York Stock Exchange or
the NASDAQ Global Select Market; (ii) a suspension or material limitation in
trading in the Company’s securities on the New York Stock Exchange; (iii) a
general moratorium on commercial banking activities declared by either Federal
or New York State or California State authorities or a material disruption in
commercial banking or securities settlement or clearance services in the United
States; (iv) the outbreak or escalation of hostilities involving the United
States or the declaration by the United States of a national emergency or war or
(v) the occurrence of any other calamity or crisis or any change in financial,
political or economic conditions in the United States or elsewhere, if the
effect of any such event specified in clause (iv) or (v) in the judgment of the
Representatives makes it impracticable or inadvisable to proceed with the
offering or the delivery of the Securities being delivered at such Time of
Delivery on the terms and in the manner contemplated in the Pricing Disclosure
Package and the Offering Memorandum;

 

(g)                                  The Underlying Shares shall have been duly
listed, subject to notice of issuance, on the New York Stock Exchange;

 

(h)                                 The Company shall have obtained and
delivered to the Purchasers executed copies of a lock-up agreement in the form
attached hereto as Exhibit A from each of the Company’s directors and executive
officers required to comply with Section 16 of the Exchange Act;

 

(i)                                     The Purchasers shall have received an
executed original copy of the Indenture;

 

(j)                                    The Securities shall be eligible for
clearance and settlement through the facilities of DTC;

 

(k)                                 The Company shall have furnished or caused
to be furnished to the Representatives at such Time of Delivery certificates of
officers of the Company reasonably satisfactory to the Representatives as to the
accuracy of the representations and warranties of the Company herein at and as
of such Time of Delivery, as to the performance by the

 

--------------------------------------------------------------------------------


 

Company of all of its obligations hereunder to be performed at or prior to such
Time of Delivery, as to the matters set forth in subsection (e) of this
Section and as to such other matters as the Representatives may reasonably
request. The officer(s) signing and furnishing such certificate(s) may rely on
his or her knowledge as to proceedings threatened.

 

9.                                      (a)                                 The
Company will indemnify and hold harmless each Purchaser against any losses,
claims, damages or liabilities, joint or several, to which such Purchaser may
become subject, under the Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon an untrue statement or alleged untrue statement of a material fact
contained in any Preliminary Offering Memorandum, the Pricing Memorandum, the
Pricing Disclosure Package, the Offering Memorandum, or any amendment or
supplement thereto, any Company Supplemental Disclosure Document, any Permitted
General Solicitation Material or arise out of or are based upon the omission or
alleged omission to state therein a material fact necessary to make the
statements therein not misleading, and will reimburse each Purchaser for any
legal or other expenses reasonably incurred by such Purchaser in connection with
investigating or defending any such action or claim as such expenses are
incurred; provided, however, that the Company shall not be liable in any such
case to the extent that any such loss, claim, damage or liability arises out of
or is based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in any Preliminary Offering Memorandum, the Pricing
Memorandum, the Pricing Disclosure Package, the Offering Memorandum or any such
amendment or supplement, any Company Supplemental Disclosure Document or any
Permitted General Solicitation Material, in reliance upon and in conformity with
written information furnished to the Company by any Purchaser through the
Representatives expressly for use therein.

 

(b)                                 Each Purchaser, severally and not jointly,
will indemnify and hold harmless the Company against any losses, claims, damages
or liabilities to which the Company may become subject, under the Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon an untrue statement or alleged
untrue statement of a material fact contained in any Preliminary Offering
Memorandum, the Pricing Memorandum, the Pricing Disclosure Package, the Offering
Memorandum, or any amendment or supplement thereto, or any Company Supplemental
Disclosure Document, any Permitted General Solicitation Material or arise out of
or are based upon the omission or alleged omission to state therein a material
fact or necessary to make the statements therein not misleading, in each case to
the extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in any Preliminary Offering
Memorandum, the Pricing Memorandum, the Pricing Disclosure Package, the Offering
Memorandum or any amendment or supplement thereto, any Company Supplemental
Disclosure Document or any Permitted General Solicitation Material, in reliance
upon and in conformity with written information furnished to the Company by such
Purchaser through the Representatives expressly for use therein; and each
Purchaser will reimburse the Company for any legal or other expenses reasonably
incurred by the Company in connection with investigating or defending any such
action or claim as such expenses are incurred.

 

--------------------------------------------------------------------------------


 

(c)                                  Promptly after receipt by an indemnified
party under subsection 9 or (b) above of notice of the commencement of any
action, such indemnified party shall, if a claim in respect thereof is to be
made against the indemnifying party under such subsection, notify the
indemnifying party in writing of the commencement thereof; but the omission to
so notify the indemnifying party shall not relieve it from any liability which
it may have to any indemnified party otherwise than under such subsection unless
and to the extent it has been materially prejudiced through the forfeiture by
the indemnified party of substantial rights and defenses.  In case any such
action shall be brought against any indemnified party and it shall notify the
indemnifying party of the commencement thereof, the indemnifying party shall be
entitled to participate therein and, to the extent that it shall wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified party (who
shall not, except with the consent of the indemnified party, be counsel to the
indemnifying party), and, after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party shall not be liable to such indemnified party under such
subsection for any legal expenses of other counsel or any other expenses, in
each case subsequently incurred by such indemnified party, in connection with
the defense thereof other than reasonable costs of investigation.  No
indemnifying party shall, without the written consent of the indemnified party,
effect the settlement or compromise of, or consent to the entry of any judgment
with respect to, any pending or threatened action or claim in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified party is an actual or potential party to such action or claim)
unless such settlement, compromise or judgment (i) includes an unconditional
release of the indemnified party from all liability arising out of such action
or claim and (ii) does not include a statement as to, or an admission of, fault,
culpability or a failure to act, by or on behalf of any indemnified party.

 

(d)                                 If the indemnification provided for in this
Section 9 is unavailable to or insufficient to hold harmless an indemnified
party under subsection 9 or (b) above in respect of any losses, claims, damages
or liabilities (or actions in respect thereof) referred to therein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative benefits received by the Company on the one hand and the Purchasers on
the other from the offering of the Securities.  If, however, the allocation
provided by the immediately preceding sentence is not permitted by applicable
law or if the indemnified party failed to give the notice required under
subsection (c) above, then each indemnifying party shall contribute to such
amount paid or payable by such indemnified party in such proportion as is
appropriate to reflect not only such relative benefits but also the relative
fault of the Company on the one hand and the Purchasers on the other in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities (or actions in respect thereof), as well as any
other relevant equitable considerations.  The relative benefits received by the
Company on the one hand and the Purchasers on the other shall be deemed to be in
the same proportion as the total net proceeds from the offering (before
deducting expenses) received by the Company bear to the total discounts and
commissions received by the Purchasers, in each case as set forth in the
Offering Memorandum.  The relative fault shall be

 

--------------------------------------------------------------------------------


 

determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company on the one hand
or the Purchasers on the other and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission.  The Company and the Purchasers agree that it would not be just and
equitable if contribution pursuant to this subsection (d) were determined by pro
rata allocation (even if the Purchasers were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to above in this subsection (d).  The amount
paid or payable by an indemnified party as a result of the losses, claims,
damages or liabilities (or actions in respect thereof) referred to above in this
subsection (d) shall be deemed to include any legal or other expenses reasonably
incurred by such indemnified party in connection with investigating or defending
any such action or claim.  Notwithstanding the provisions of this subsection
(d), no Purchaser shall be required to contribute any amount in excess of the
amount by which the total price at which the Securities purchased by it pursuant
to this Agreement and distributed to investors were offered to investors exceeds
the amount of any damages which such Purchaser has otherwise been required to
pay by reason of such untrue or alleged untrue statement or omission or alleged
omission. The Purchasers’ obligations in this subsection (d) to contribute are
several in proportion to their respective purchase obligations and not joint.

 

(e)                                  The obligations of the Company under this
Section 9 shall be in addition to any liability which the Company may otherwise
have and shall extend, upon the same terms and conditions, to any affiliate of
each Purchaser and each person, if any, who controls any Purchaser within the
meaning of the Act; and the obligations of the Purchasers under this Section 9
shall be in addition to any liability which the respective Purchasers may
otherwise have and shall extend, upon the same terms and conditions, to each
officer and director of the Company and to each person, if any, who controls the
Company within the meaning of the Act.

 

10.                               (a)                                 If any
Purchaser shall default in its obligation to purchase the Securities which it
has agreed to purchase hereunder, the Representatives may in their discretion
arrange for the Representatives or another party or other parties to purchase
such Securities on the terms contained herein at the applicable Time of
Delivery.  If within thirty-six hours after such default by any Purchaser the
Representatives do not arrange for the purchase of such Securities, then the
Company shall be entitled to a further period of thirty-six hours within which
to procure another party or other parties reasonably satisfactory to the
Representatives to purchase such Securities on such terms.  In the event that,
within the respective prescribed periods, the Representatives notify the Company
that the Representatives have so arranged for the purchase of such Securities,
or the Company notifies the Representatives that it has so arranged for the
purchase of such Securities, the Representatives or the Company shall have the
right to postpone such Time of Delivery for a period of not more than seven
days, in order to effect whatever changes may thereby be made necessary in the
Offering Memorandum, or in any other documents or arrangements, and the Company
agrees to prepare promptly any amendments or supplements to the Offering
Memorandum which in the opinion of the Representatives may thereby be made
necessary.  The term “Purchaser” as used in this

 

--------------------------------------------------------------------------------


 

Agreement shall include any person substituted under this Section with like
effect as if such person had originally been a party to this Agreement with
respect to such Securities.

 

(b)                                 If, after giving effect to any arrangements
for the purchase of the Securities of a defaulting Purchaser or Purchasers by
the Representatives and the Company as provided in subsection 10 above, the
aggregate principal amount of such Securities which remains unpurchased does not
exceed one-eleventh of the aggregate principal amount of all the Securities to
be purchased at such Time of Delivery, then the Company shall have the right to
require each non-defaulting Purchaser to purchase the principal amount of
Securities which such Purchaser agreed to purchase hereunder at such Time of
Delivery and, in addition, to require each non-defaulting Purchaser to purchase
its pro rata share (based on the principal amount of Securities which such
Purchaser agreed to purchase hereunder) of the Securities of such defaulting
Purchaser or Purchasers for which such arrangements have not been made; but
nothing herein shall relieve a defaulting Purchaser from liability for its
default.

 

If, after giving effect to any arrangements for the purchase of the Securities
of a defaulting Purchaser or Purchasers by the Representatives and the Company
as provided in subsection 10 above, the aggregate principal amount of Securities
which remains unpurchased exceeds one-eleventh of the aggregate principal amount
of all the Securities to be purchased at such Time of Delivery, or if the
Company shall not exercise the right described in subsection (b) above to
require non-defaulting Purchasers to purchase Securities of a defaulting
Purchaser or Purchasers, then this Agreement (or, with respect to a Subsequent
Time of Delivery, the obligation of the Purchasers to purchase and the Company
to sell the Optional Securities) shall thereupon terminate, without liability on
the part of any non-defaulting Purchaser or the Company, except for the expenses
to be borne by the Company and the Purchasers as provided in Section 7 hereof
and the indemnity and contribution agreements in Section 9 hereof; but nothing
herein shall relieve a defaulting Purchaser from liability for its default.

 

11.                               The respective indemnities, agreements,
representations, warranties and other statements of the Company and the several
Purchasers, as set forth in this Agreement or made by or on behalf of them,
respectively, pursuant to this Agreement, shall remain in full force and effect,
regardless of any investigation (or any statement as to the results thereof)
made by or on behalf of any Purchaser or any controlling person of any
Purchaser, or the Company, or any officer or director or controlling person of
the Company, and shall survive delivery of and payment for the Securities.

 

12.                               If this Agreement shall be terminated pursuant
to Section 10 hereof, the Company shall not then be under any liability to any
Purchaser except as provided in Sections 7 and 9 hereof; but, if for any other
reason (other than those set forth in clauses (i), (iii), (iv) and (v) of
Section 8(f)), the Securities are not delivered by or on behalf of the Company
as provided herein, the Company will reimburse the Purchasers through the
Representatives for all documented out-of-pocket expenses approved in writing by
the Representatives, including fees and disbursements of counsel, reasonably
incurred by the Purchasers in making preparations for the purchase, sale and
delivery of the Securities, but the Company shall then be under no further
liability to any Purchaser except as provided in Sections 7 and 9 hereof.

 

--------------------------------------------------------------------------------


 

13.                               In all dealings hereunder, the Representatives
shall act on behalf of each of the Purchasers, and the parties hereto shall be
entitled to act and rely upon any statement, request, notice or agreement on
behalf of any Purchaser made or given by the Representatives.

 

All statements, requests, notices and agreements hereunder shall be in writing,
and if to the Purchasers shall be delivered or sent by mail or facsimile
transmission to the Representatives c/o Goldman, Sachs & Co., 200 West Street,
New York, New York 10282-2198, Attention: Registration Department; and if to the
Company shall be delivered or sent by mail or facsimile transmission to the
address of the Company set forth in the Offering Memorandum, Attention: General
Counsel; and if to any stockholder that has delivered a lock-up letter described
in Section 8(h) hereof shall be delivered or sent by mail to his, her or its
respective address as such stockholder provides in writing to the Company;
provided, however, that any notice to a Purchaser pursuant to Section 9 hereof
shall be delivered or sent by mail or facsimile transmission to such Purchaser
at its address set forth in its Purchasers’ Questionnaire, which address will be
supplied to the Company by the Representatives upon request.  Any such
statements, requests, notices or agreements shall take effect upon receipt
thereof.

 

In accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), the Purchasers are required to
obtain, verify and record information that identifies their respective clients,
including the Company, which information may include the name and address of
their respective clients, as well as other information that will allow the
Purchasers to properly identify their respective clients.

 

14.                               This Agreement shall be binding upon, and
inure solely to the benefit of, the Purchasers, the Company and, to the extent
provided in Sections 9 and 11 hereof, the officers and directors of the Company
and each person who controls the Company or any Purchaser, and their respective
heirs, executors, administrators, successors and assigns, and no other person
shall acquire or have any right under or by virtue of this Agreement. No
purchaser of any of the Securities from any Purchaser shall be deemed a
successor or assign by reason merely of such purchase.

 

15.                               Time shall be of the essence of this
Agreement.

 

16.                               The Company acknowledges and agrees that
(i) the purchase and sale of the Securities pursuant to this Agreement is an
arm’s-length commercial transaction between the Company, on the one hand, and
the several Purchasers, on the other, (ii) in connection therewith and with the
process leading to such transaction each Purchaser is acting solely as a
principal and not the agent or fiduciary of the Company, (iii) no Purchaser has
assumed an advisory or fiduciary responsibility in favor of the Company with
respect to the offering contemplated hereby or the process leading thereto
(irrespective of whether such Purchaser has advised or is currently advising the
Company on other matters) or any other obligation to the Company except the
obligations expressly set forth in this Agreement and (iv) the Company has
consulted its own legal and financial advisors to the extent it deemed
appropriate.  The Company agrees that it will not claim that the Purchasers, or
any of them, has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to the Company, in connection with such transaction or
the process leading thereto.

 

--------------------------------------------------------------------------------


 

17.                               This Agreement supersedes all prior agreements
and understandings (whether written or oral) between the Company and the
Purchasers, or any of them, with respect to the subject matter hereof.

 

18.                              THIS AGREEMENT AND ANY MATTERS RELATED TO THIS
TRANSACTION SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS THAT
WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAWS OF THE STATE OF
NEW YORK.  The Company agrees that any suit or proceeding arising in respect of
this agreement or our engagement will be tried exclusively in the U.S. District
Court for the Southern District of New York or, if that court does not have
subject matter jurisdiction, in any state court located in The City and County
of New York and the Company agrees to submit to the jurisdiction of, and to
venue in, such courts.

 

19.                               The Company and each of the Purchasers hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.

 

20.                               This Agreement may be executed by any one or
more of the parties hereto in any number of counterparts, each of which shall be
deemed to be an original, but all such respective counterparts shall together
constitute one and the same instrument.

 

21.                               Notwithstanding anything herein to the
contrary, the Company (and the Company’s employees, representatives, and other
agents) are authorized to disclose to any and all persons, the tax treatment and
tax structure of the potential transaction and all materials of any kind
(including tax opinions and other tax analyses) provided to the Company relating
to that treatment and structure, without the Purchasers’ imposing any limitation
of any kind. However, any information relating to the tax treatment and tax
structure shall remain confidential (and the foregoing sentence shall not apply)
to the extent necessary to enable any person to comply with securities laws. For
this purpose, “tax treatment” means U.S. federal and state income tax treatment,
and “tax structure” is limited to any facts that may be relevant to that
treatment.

 

If the foregoing is in accordance with your understanding, please sign and
return to us three counterparts hereof, and upon the acceptance hereof by you,
on behalf of each of the Purchasers, this letter and such acceptance hereof
shall constitute a binding agreement among each of the Purchasers and the
Company.  It is understood that your acceptance of this letter on behalf of each
of the Purchasers is pursuant to the authority set forth in a form of Agreement
among Purchasers, the form of which shall be submitted to the Company for
examination upon request, but without warranty on your part as to the authority
of the signers thereof.

 

 

Very truly yours,

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

 

LinkedIn Corporation

 

 

 

 

 

 

 

By:

/s/ Steven Sordello

 

 

Name: Steven Sordello

 

 

Title: Senior Vice President and Chief Financial Officer

 

[Signature Page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

Goldman, Sachs & Co.

 

 

 

 

 

By:

/s/ Daniel Young

 

 

Name: Daniel Young

 

 

Title: Managing Director

 

 

 

 

 

On behalf of each of the Purchasers

 

 

[Signature Page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

Morgan Stanley & Co. LLC

 

 

 

 

 

 

 

By:

/s/ Serkan Savasoglu

 

 

Name: Serkan Savasoglu

 

 

Title: Managing Director

 

 

 

 

 

On behalf of each of the Purchasers

 

 

[Signature Page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

J.P. Morgan Securities LLC

 

 

 

 

 

By:

/s/ Santosh Sreenivasan

 

 

Name: Santosh Sreenivasan

 

 

Title: Managing Director

 

 

 

 

 

On behalf of each of the Purchasers

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

 

 

Principal

 

 

 

Amount of

 

 

 

Securities

 

 

 

to be

 

Purchaser

 

Purchased

 

Goldman, Sachs & Co.

 

$

460,000,000

 

J.P. Morgan Securities LLC

 

402,500,000

 

Morgan Stanley & Co. LLC

 

264,500,000

 

Allen & Company LLC

 

23,000,000

 

Total

 

$

1,150,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

(a)                                 Additional Documents Incorporated by
Reference: None

 

(b)                                 Company Supplemental Disclosure Documents: 
Term Sheet setting forth the final terms of the Securities, substantially in the
form attached hereto as Schedule III.

 

(c)                                  Purchaser Supplemental Disclosure
Documents: None

 

(d)                                 Permitted General Solicitation Materials:
None

 

--------------------------------------------------------------------------------


 

SCHEDULE III

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LinkedIn Corporation

 

Lock-Up Agreement

 

November [ ], 2014

 

Goldman, Sachs & Co.,

As representative of the several Purchasers

named in Schedule I of the Purchase Agreement,

 

c/o Goldman, Sachs & Co.

200 West Street

New York, New York 10282

 

Re: LinkedIn Corporation - Lock-Up Agreement

 

Ladies and Gentlemen:

 

The undersigned understands that you propose to enter into a Purchase Agreement
(the “Purchase Agreement”) on behalf of the several purchasers named in Schedule
I to such agreement (collectively, the “Purchasers”), with LinkedIn Corporation,
a Delaware corporation (the “Company”), providing for the placement of the
Company’s Convertible Senior Notes due 2019 (the “Securities”) in a transaction
not requiring registration under the Securities Act of 1933, as amended.  The
Securities will be convertible into cash, shares of Class A common stock of the
Company, par value $0.0001 per share (the “Common Stock”), or a combination of
cash and shares of Common Stock, at the Company’s election.

 

In consideration of the agreement by the Purchasers to offer and sell the
Securities, and of other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the undersigned agrees that, during
the period beginning from the date hereof and continuing to and including the
date 60 days after the date of the Purchase Agreement (the “Lock-Up Period”),
the undersigned will not offer, sell, contract to sell, pledge, grant any option
to purchase, make any short sale or otherwise dispose of any shares of Common
Stock, or any options or warrants to purchase any shares of Common Stock, or any
securities convertible into, exchangeable for or that represent the right to
receive shares of Common Stock, whether now owned or hereinafter acquired, owned
directly by the undersigned (including holding as a custodian) or with respect
to which the undersigned has beneficial ownership within the rules and
regulations of the Securities and Exchange Commission (collectively the
“Undersigned’s Shares”).

 

The foregoing restriction is expressly agreed to preclude the undersigned from
engaging in any hedging or other transaction which is designed to or which
reasonably could be expected to lead to or result in a sale or disposition of
the Undersigned’s Shares even if such shares would be disposed of by someone
other than the undersigned.  Such prohibited hedging or other transactions would
include without limitation any short sale or any purchase, sale or grant of any
right (including without limitation any put or call option) with respect to any
of the Undersigned’s Shares or with respect to any security that includes,
relates to, or derives any significant part of its value from such shares.

 

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, the undersigned may:

 

(a)         transfer the Undersigned’s Shares:

 

(i)                                     in connection with the sale of the
Undersigned’s Shares acquired in open market transactions after the date of the
Purchase Agreement,

 

(ii)                                  as a bona fide gift or gifts,

 

(iii)                               if the undersigned is a corporation,
partnership, limited liability company, or other business entity, (A) to another
corporation, partnership, limited liability company, trust or other business
entity that is a direct or indirect affiliate (as defined in Rule 405
promulgated under the Securities Act of 1933, as amended) of the undersigned or
(B) as a distribution of shares of Common Stock or any security convertible into
or exercisable for Common Stock to limited partners, limited liability company
members or stockholders of the undersigned,

 

(iv)                              to any trust for the direct or indirect
benefit of the undersigned or the immediate family of the undersigned, provided
that any such transfer shall not involve a disposition for value,

 

(v)                                 by will or intestacy,

 

(vi)                              if the undersigned is a trust, to its
beneficiaries,

 

(vii)                           to the Company, as forfeitures to satisfy any
income, employment or social tax withholding and remittance obligations of the
undersigned or the employer of the undersigned in connection with the vesting of
restricted stock units held by the undersigned and outstanding as of the date
hereof or as of the date of the Purchase Agreement,

 

(viii)                        if (A) the undersigned is an employee of the
Company as of the date of transfer and (B) the Company does not elect to settle
income tax withholding and remittance obligations of the undersigned (or the
employer of the undersigned) in connection with the vesting of restricted stock
units held by the undersigned by withholding shares of Common Stock as
forfeitures pursuant to subclause (vii) above, then the undersigned may transfer
up to that number of shares of the Common Stock underlying restricted stock
units held by the undersigned that are vested and settled and necessary to
satisfy income tax withholding and remittance obligations in connection with the
vesting of restricted stock units outstanding as of the date hereof or as of the
date of the Purchase Agreement (for avoidance of doubt, this right to transfer
shares of Common Stock will apply on a particular date only with respect to
Common Stock underlying restricted stock units held by the undersigned that are
vested and settled on or before such date),

 

--------------------------------------------------------------------------------


 

(ix)                              to the Company, in connection with the receipt
of shares of Common Stock upon the “net” or “cashless” exercise of options to
purchase shares of Common Stock for purposes of exercising such options,
including the payment of taxes due as a result of such exercise, with respect to
stock options outstanding as of the date hereof or as of the date of the
Purchase Agreement,

 

(x)                                 to the Company, in connection with the
repurchase of shares of Common Stock issued pursuant to an employee benefit plan
disclosed or incorporated by reference in the final Offering Memorandum relating
to the Purchase Agreement or pursuant to the agreements pursuant to which such
shares were issued,

 

(xi)                              pursuant to a bona fide third-party tender
offer, merger, consolidation or other similar transaction made to all holders of
the Company’s capital stock involving a change of control of the Company,
provided that in the event that such tender offer, merger, consolidation or
other such transaction is not completed, the Undersigned’s Shares shall remain
subject to the provisions of this Lock-Up Agreement,

 

(xii)                           by operation of law, such as pursuant to a
qualified domestic order or in connection with a divorce settlement,

 

(xiii)                        pursuant to a written plan of which you are aware
to which the undersigned is a party meeting the requirements of Rule 10b5-1
under the Securities Exchange Act of 1934, as amended (a “10b5-1 Plan”) entered
into prior to the date of this Lock-up Agreement relating to the sale of the
Undersigned’s Shares, or

 

(xiv)                       with the prior written consent of Goldman, Sachs &
Co. on behalf of the Purchasers;

 

provided, however, that in the case of subclauses (ii), (iii), (iv), (v) and
(vi) above, it shall be a condition to the transfer or distribution that each
transferee, donee or distributee shall execute an agreement stating that such
transferee, donee or distributee is receiving and holding such Common Stock
subject to the provisions of this Lock-Up Agreement and there shall be no
further transfer of such Common Stock except in accordance with this Lock-Up
Agreement; provided, further, that in the case of subclauses (i), (ii), (iii),
(iv), (v) and (vi), it shall be a condition to the transfer or distribution that
no filing under Section 16 of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) reporting a reduction in beneficial ownership of shares of
Common Stock shall be required or voluntarily made during the Lock-Up Period in
connection with such transfer or distribution, other than a filing on Form 5
required and filed within 45 days after December 31, 2014; provided, further,
that in the case of subclause (ix), no public reports including but not limited
to filings under Section 16 of the Exchange Act will be required to be filed or
will be voluntarily made by the undersigned within 30 days after the date of the
Purchase Agreement, and after such 30th day any public report or filing

 

--------------------------------------------------------------------------------


 

under Section 16 of the Exchange Act shall clearly indicate in the footnotes
thereto that the filing relates to the exercise of a stock option, that no
shares were sold by the reporting person and that the shares received upon
exercise of the stock option are subject to a lock-up agreement with the
Purchasers;

 

(b)         enter into, modify or amend a 10b5-1 Plan after the date of this
Lock-Up Agreement relating to the sale of the Undersigned’s Shares, if then
permitted by the Company and in accordance with the Company’s internal policies,
provided that the securities subject to such plan may not be sold until after
the expiration of the Lock-Up Period and no public announcement or filing under
the Exchange Act regarding the establishment, modification or amendment of such
plan shall be required or voluntarily made by or on behalf of the undersigned;
or

 

(c)          terminate a 10b5-1 Plan to which the undersigned is a party entered
into prior to the date of this Lock-Up Agreement relating to the sale of the
Undersigned’s Shares, in accordance with the Company’s internal policies and the
requirements of the 10b5-1 Plan, provided that no public announcement or filing
under the Exchange Act regarding such termination shall be required of or
voluntarily made by or on behalf of the undersigned.

 

For purposes of this Lock-Up Agreement, “immediate family” shall mean any
relationship by blood, marriage or adoption, not more remote than first cousin.
The undersigned now has, and, except as contemplated by clause (a) above, for
the duration of this Lock-Up Agreement will have, good and marketable title to
the Undersigned’s Shares, free and clear of all liens, encumbrances, and claims
whatsoever.  The undersigned also agrees and consents to the entry of stop
transfer instructions with the Company’s transfer agent and registrar against
the transfer of the Undersigned’s Shares except in compliance with the foregoing
restrictions.

 

In addition, the undersigned agrees that, without the prior written consent of
Goldman, Sachs & Co. on behalf of the Purchasers, he or she will not, during the
Lock-Up Period, make any demand for or exercise any right with respect to, the
registration of any shares of Common Stock or any security convertible into or
exercisable or exchangeable for Common Stock. The undersigned also agrees and
consents to the entry of stop transfer instructions with the Company’s transfer
agent and registrar against the transfer of the Undersigned’s Shares except in
compliance with the foregoing restrictions.

 

The undersigned hereby consents to receipt of this Lock-Up Agreement in
electronic form and understands and agrees that this Lock-Up Agreement may be
signed electronically. In the event that any signature is delivered by facsimile
transmission, electronic mail, or otherwise by electronic transmission
evidencing an intent to sign this Lock-Up Agreement, such facsimile
transmission, electronic mail or other electronic transmission shall create a
valid and binding obligation of the undersigned with the same force and effect
as if such signature were an original. Execution and delivery of this Lock-Up
Agreement by facsimile transmission, electronic mail or other electronic
transmission is legal, valid and binding for all purposes.

 

Notwithstanding anything to the contrary contained herein, this Lock-Up
Agreement will automatically terminate and the undersigned will be released from
all of his, her or its obligations hereunder upon the earliest to occur, if any,
of (i) the Company advising Goldman, Sachs & Co. in writing prior to entry into
the Purchase Agreement that it does not intend to proceed with the

 

--------------------------------------------------------------------------------


 

offering of the Securities; (ii) the Purchase Agreement (other than the
provisions thereof which survive termination) terminates or is terminated prior
to payment for and delivery of the Securities to be sold thereunder; or
(iii) November 30, 2014, in the event that the Purchase Agreement has not been
executed by such date.

 

The undersigned understands that the Company and the Purchasers are relying upon
this Lock-Up Agreement in proceeding toward consummation of the offering. The
undersigned further understands that this Lock-Up Agreement is irrevocable and
shall be binding upon the undersigned’s heirs, legal representatives,
successors, and assigns.  This Lock-Up Agreement and any claim, controversy or
dispute arising under or related to this Lock-Up Agreement shall be governed by
and construed in accordance with the laws of the State of New York, without
regard to the conflict of laws principles thereof.

 

If one or more provisions of this Lock-Up Agreement are held to be unenforceable
under applicable law, such provision(s) shall be excluded from this Lock-Up
Agreement and the balance of this Lock-Up Agreement shall be interpreted as if
such provision(s) were so excluded and shall be enforceable in accordance with
its terms.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

 

 

Exact Name of Stockholder

 

 

 

 

 

 

 

Authorized Signature

 

 

 

 

 

 

 

Title

 

--------------------------------------------------------------------------------


 

ANNEX I

 

Form of WSGR opinion

 

1.                                The Company is a corporation duly incorporated
and validly existing under the laws of the State of Delaware and is in good
standing under such laws.  The Company has requisite corporate power to own or
lease its properties and carry on its business, as described in the Final
Offering Memorandum.  The Company is qualified to do business as a foreign
corporation in the State of California.

 

2.                                The execution and delivery of the Operative
Documents have been duly authorized by all necessary corporate action on the
part of the Company, and the Purchase Agreement has been duly executed and
delivered by the Company.

 

3.                                The Company has the corporate power to execute
and deliver the Operative Documents and to perform its obligations under the
terms of the Operative Documents.

 

4.                                The Securities being issued on the date hereof
are in the form contemplated in the Indenture and have been duly authorized by
all necessary corporate action of the Company and have been duly executed by the
Company and when authenticated by the Trustee in accordance with the terms of
the Indenture (which authentication we have not determined by inspection of the
Securities) and issued and delivered to the Initial Purchasers against payment
of the purchase price therefor specified in the Purchase Agreement, the
Securities will constitute valid and binding obligations of the Company,
enforceable against the Company in accordance with their terms.

 

5.                                The Indenture has been duly authorized by all
necessary corporate action on the part of the Company and the Indenture has been
duly executed and delivered by the Company and, assuming the due authorization,
execution and delivery thereof by the Trustee, the Indenture constitutes a valid
and binding instrument, enforceable against the Company in accordance with its
terms.

 

6.                                The shares of Common Stock initially issuable
upon conversion of the Securities (assuming full physical settlement of the
Securities and including shares of Common Stock issuable with respect to any
Make-Whole Fundamental Change (as defined in the Indenture)) (the “Shares”) have
been duly authorized by all necessary corporate action on the part of the
Company and the Shares, if any, when issued upon due conversion of the
Securities in accordance with the terms of the Securities and the Indenture
would, if issued today, be validly issued, fully paid and nonassessable and free
of preemptive rights arising under the Certificate of Incorporation or Bylaws or
the DGCL.

 

--------------------------------------------------------------------------------


 

7.                                The statements set forth in the General
Disclosure Package and the Final Offering Memorandum under the caption
“Description of Notes” insofar as such statements purport to constitute a
summary of the terms of the Indenture and the Securities, fairly summarize such
terms in all material respects.

 

8.                                The statements set forth in the General
Disclosure Package and the Final Offering Memorandum under the caption “Certain
U.S. Federal Income Tax Considerations,” insofar as they purport to summarize
the United States federal tax laws referred to therein or legal conclusions with
respect thereto, are fair summaries in all material respects.

 

9.                                The statements set forth in the General
Disclosure Package and Final Offering Memorandum under the caption “Description
of Capital Stock,” insofar as such statements constitute summaries of legal
matters or documents, fairly summarize the matters and documents referred to
therein in all material respects.

 

10.                         The Company is not, and after giving effect to the
offering and sale of the Securities and the application of the proceeds thereof
as described in the General Disclosure Package, will not be required to be
registered as, an “investment company,” as such term is defined in the
Investment Company Act.

 

11.                         None of the issuance and sale of the Securities
being delivered on the date hereof, the execution, delivery and performance by
the Company of its obligations under the Purchase Agreement, the Indenture and
the Securities or the consummation of the transactions contemplated thereby will
(i) violate the Certificate of Incorporation or Bylaws, (ii) conflict with,
result in a breach or violation by the Company of any of the terms or provisions
of, or constitute a default by the Company under any Reviewed Agreement, or
(iii) result in a violation of any Reviewed Judgment.

 

12.                         No consent, approval, authorization, order,
registration or qualification of or with any U.S. federal, New York, California
or Delaware (solely with respect to the DGCL) governmental agency or body or
court is required for the execution and delivery of the Purchase Agreement, the
offer and sale by the Company of the Securities or the consummation by the
Company of the transactions contemplated by the Purchase Agreement or the
Indenture, except (i) such as have been obtained under the Securities Act,
(ii) such as may be required under state securities or Blue Sky laws, and
(iii) as contemplated by the Operative Documents.

 

13.                         Assuming the accuracy of the Initial Purchasers’
representations contained in the Purchase Agreement and the accuracy of the
Company’s representations contained in the Purchase Agreement, no registration
of the Securities or the Shares is required under the Securities Act for the
sale of the Securities by the Company to the Initial Purchasers pursuant to the
Purchase Agreement and the

 

--------------------------------------------------------------------------------


 

Indenture or for the initial resale of the Securities by the Initial Purchasers
in the manner contemplated by the Purchase Agreement, the General Disclosure
Package and the Final Offering Memorandum, and it is not necessary to qualify
the Indenture under the Trust Indenture Act (it being understood that, in each
case, no opinion is expressed as to any subsequent resale of the Securities or
the consequences thereof).

 

--------------------------------------------------------------------------------


 

ANNEX II

 

Form of Matheson Ormsby Prentice opinion

 

1.1                             LinkedIn Technology is a private unlimited
company duly incorporated and validly existing under the laws of Ireland. On the
basis of the contents of the copy of its register of members received by us we
can confirm that: (i) LinkedIn Technology has an authorised share capital of
1,000,000 ordinary shares of €1.00 each of which 100 ordinary shares have been
issued with 99 ordinary shares fully paid up issued to LinkedIn Global Limited
(an Isle of Man company) and one ordinary share fully paid up issued to LinkedIn
International (an Isle of Man company); and (ii) no other ordinary shares have
been issued.

 

1.2                              Based upon the Searches, no steps have been
taken to appoint a receiver or examiner to or to wind up LinkedIn Technology.

 

1.3                              On the basis of our review of the contents of
the memorandum and articles of association of LinkedIn Technology, it has the
power to conduct the business as currently conducted and as described in the
Offering Documents, that is to carry on the business of an interconnected
network of professionals from around the world.

 

1.4                              LinkedIn Ireland is a private unlimited company
duly incorporated and validly existing under the laws of Ireland.  On the basis
of the contents of the copy of its register of members received by us we can
confirm that: (i) LinkedIn Ireland has an authorised share capital of 1,000,000
ordinary shares of €1.00 each of which 100 ordinary shares have been issued with
99 ordinary shares fully paid up issued to LinkedIn Technology and 1 ordinary
share fully paid up issued to LinkedIn Worldwide (an Isle of Man company); and
(ii) no other ordinary shares have been issued.

 

1.5                              Based upon the Searches, no steps have been
taken to appoint a receiver or examiner to or to wind up LinkedIn Ireland.

 

1.6                             On the basis of our review of the contents of
the memorandum and articles of association of LinkedIn Ireland, it has the power
to conduct the business as currently conducted and as described in the Offering
Documents, that is to carry on the business of an interconnected network of
professionals from around the world.

 

1.7                              The performance by the Issuer of its
obligations under the Purchase Agreement and the issuance and sale of securities
by the Issuer under the Purchase Agreement will not violate (i) any existing law
or regulation under the laws of Ireland applicable to companies in general or
(ii) any provision of the Memoranda and Articles of Association of the Irish
Companies.

 

--------------------------------------------------------------------------------


 

ANNEX III

 

Form of comfort letter

 

November [ ], 2014

 

Goldman, Sachs & Co.

J.P. Morgan Securities LLC

Morgan Stanley & Co. LLC,

 

As representatives of the several initial purchasers of $[ ] billion of [ ]%
Convertible Senior Notes due November 15, 2019 to be issued by LinkedIn
Corporation

 

c/o Goldman, Sachs & Co.

200 West Street

New York, NY 10282-2198

 

and

 

The Board of Directors of LinkedIn Corporation
2029 Stierlin Court
Mountain View, CA 94043

 

Dear Ladies and Gentlemen:

 

We have audited the consolidated balance sheets of LinkedIn Corporation and
subsidiaries (collectively, the “Company”) as of December 31, 2013 and 2012, and
the consolidated statements of operations, comprehensive income, redeemable
convertible preferred stock and stockholders’ equity, and cash flows for each of
the three years in the period ended December 31, 2013, and the effectiveness of
the Company’s internal control over financial reporting as of December 31, 2013.
The Company’s financial statements, and our report thereon, and our report on
the effectiveness of the Company’s internal control over financial reporting are
included in the Company’s annual report on Form 10-K for the year ended
December 31, 2013, and incorporated by reference in the preliminary offering
memorandum dated November 4, 2014 and the final offering memorandum dated
November [ ], 2014 (together, the Offering Memorandum) for $1 billion of
LinkedIn Corporation Convertible Senior Notes due November [ ], 2019, (the
“Convertible Senior Notes”).

 

This letter is being furnished in reliance upon your representation to us that —

 

a.              You are knowledgeable with respect to the due diligence review
process that would be performed if this placement of securities were being
registered pursuant to the Securities Act of 1933, as amended (the “Act”).

 

b.              In connection with this placement of securities, the review
process you have performed is substantially consistent with the due diligence
review process that you would have performed if this placement of securities
were being registered pursuant to the Act.

 

--------------------------------------------------------------------------------


 

In connection with the Offering Memorandum:

 

1.              We are an independent registered public accounting firm with
respect to the Company within the meaning of the Act and the applicable
rules and regulations thereunder adopted by the Securities and Exchange
Commission (“SEC”) and the Public Company Accounting Oversight Board (United
States) (“PCAOB”).

 

2.              In our opinion, the consolidated financial statements audited by
us and included in the Offering Memorandum comply as to form in all material
respects with the applicable accounting requirements of the Act and the related
rules and regulations adopted by the SEC.

 

3.              We have not audited any financial statements of LinkedIn
Corporation as of any date or for any period subsequent to December 31, 2013;
although we have conducted an audit for the year ended December 31, 2013, the
purpose (and therefore the scope) of the audit was to enable us to express our
opinion on the financial statements as of December 31, 2013, and for the year
then ended, but not on the financial statements for any interim period within
that year. Therefore, we are unable to express and do not express any opinion on
the consolidated statements of financial position, results of operations,
comprehensive income or cash flows as of any date or for any period subsequent
to December 31, 2013, for LinkedIn Corporation.

 

4.              For purposes of this letter, we have read the 2014 minutes of
the meetings of the stockholders, the Board of Directors, the audit committee
and the compensation committee of the Board of Directors of the Company and its
subsidiaries subsequent to December 31, 2013, as set forth in the minute books
as of November 1, 2014, officials of the Company having advised us that the
minutes of all such meetings through that date were set forth therein, except
for the minutes related to the October 16, 2014 and October 28, 2014 Audit
Committee meetings, October 16, 2014 Board of Directors meeting, October 16,
2014 Compensation Committee meeting, and October 16, 2014 Governance Committee
meeting, which were available in draft form. We have carried out other
procedures to November 1, 2014, as follows (our work did not extend to the
period from November 2, 2014 to November [ ], 2014, inclusive):

 

a.              With respect to the three-month periods ended March 31, 2014 and
2013, the three- and six-month periods ended June 30, 2014 and 2013, and the
three- and nine-month periods ended September 30, 2014 and 2013, we have —

 

i.                  Performed the procedures specified by the PCAOB for a review
of interim financial information as described in PCAOB AU 722, Interim Financial
Information, on the unaudited condensed consolidated financial statements for
these periods, described in 3, included in the Company’s quarterly reports on
Form 10-Q for the quarters ended March 31, 2014, June 30, 2014, and
September 30, 2014, incorporated by reference in the Offering Memorandum.

 

ii.               Inquired of certain officials of the Company who have
responsibility for financial and accounting matters whether the unaudited
condensed consolidated financial statements referred to in (i) comply as to form
in all material respects with the applicable accounting requirements of the
Exchange Act as it applies to Form 10-Q and the related rules and regulations
adopted by the SEC.

 

--------------------------------------------------------------------------------


 

The foregoing procedures do not constitute an audit conducted in accordance with
the standards of the PCAOB. Also, they would not necessarily reveal matters of
significance with respect to the comments in the following paragraph.
Accordingly, we make no representations regarding the sufficiency of the
foregoing procedures for your purposes.

 

5.              Nothing came to our attention as a result of the foregoing
procedures, however, that caused us to believe that —

 

a.              Any material modifications should be made to the unaudited
condensed consolidated financial statements described in item 3.a.(i),
incorporated by reference in the Offering Memorandum, for them to be in
conformity with accounting principles generally accepted in the United States of
America.

 

b.              The unaudited condensed consolidated financial statements
described in item 4 do not comply as to form in all material respects with the
applicable accounting requirements of the Exchange Act as it applies to
Form 10-Q and the related rules and regulations adopted by the SEC.

 

c.               Company officials have advised us that no consolidated
financial statements as of any date or for any period subsequent to September
30, 2014, are available; accordingly, the procedures carried out by us with
respect to changes in consolidated financial statement items after September 30,
2014 have, of necessity, been even more limited than those with respect to the
periods referred to in 3. We have inquired of certain officials of the Company
who have responsibility for financial and accounting matters whether (a) at
November 1, 2014, there was any change in the capital stock (excluding the
effects of stock based compensation and activity under the Company’s stock
plans) or increase in long-term debt as compared with amounts shown on the
September 30, 2014 unaudited condensed consolidated balance sheet incorporated
by reference in the Offering Memorandum or (b) for the period from October 1,
2014 to November 1, 2014, there was any decrease, as compared with the
corresponding period in the preceding year, in consolidated net revenue. On the
basis of these inquiries and our reading of the minutes, as described in 4,
nothing came to our attention that caused us to believe (a) there was any change
in the capital stock (excluding the effects of stock based compensation and
activity under the Company’s stock plans) or increase in long-term debt as
compared with the amounts shown in the September 30, 2014, unaudited condensed
consolidated balance sheet incorporated by reference in the Offering Memorandum
or (b) for the period from October 1, 2014 to November 1, 2014, there was any
decrease, as compared with the corresponding period in the preceding year, in
consolidated net revenue, except in all instances for changes, increases, or
decreases that the Offering Memorandum discloses have occurred or may occur.

 

6.              However, for the purposes of this letter, we have also read the
items identified by you on the attached copies of pages from the following
documents, which are included in or incorporated by reference in the Offering
Memorandum:

 

Exhibit I — The Company’s annual report on Form 10-K for the year ended
December 31, 2013.

 

Exhibit II — The Company’s quarterly report on Form 10-Q for the quarter ended
March 31, 2014.

 

--------------------------------------------------------------------------------


 

Exhibit III — The Company’s quarterly report on Form 10-Q for the quarter ended
June 30, 2014.

 

Exhibit IV — The Company’s quarterly report on Form 10-Q for the quarter ended
September 30, 2014.

 

Exhibit V — The Company’s Form Schedule 14A filing on April 28, 2014

 

Exhibit VI — The Company’s Form 8-K filing on February 28, 2014

 

Exhibit VII — The Company’s Form 8-K filing on July 21, 2014

 

Exhibit VIII — The Company’s Form 8-K filing on August 13, 2014

 

Exhibit IX — The Company’s Offering Memorandum

 

At your request, for the purposes of this letter, we have performed the
following additional procedures, which were applied as indicated with respect to
the letters explained below:

 

A.            Compared the dollar amounts, description of amounts, percentages,
or numbers with the corresponding information shown for the respective periods
in the Company’s audited consolidated financial statements incorporated by
reference in the Offering Memorandum and found them to be in agreement (giving
effect to rounding where applicable).

 

B.            Proved the arithmetic accuracy of the amounts, percentages, or
other ratios based on the data in the Company’s audited consolidated financial
statements incorporated by reference in the Offering Memorandum (giving effect
to rounding where applicable). It should be understood that with respect to any
non-GAAP measures covered by this tickmark (1) we make no representations
regarding the Company’s determination and presentation of the non-GAAP measure
of financial performance (adjusted EBITDA), (2) the non-GAAP measure presented
may not be comparable to similarly titled measures reported by other companies,
and (3) we make no comment as to whether the non-GAAP measure complies with the
requirements of Item 10 of Regulation S-K.

 

C.            Compared the dollar amounts, description of amounts, percentages,
or numbers with the corresponding information shown for the respective periods
in the Company’s unaudited condensed consolidated financial statements
incorporated by reference in the Offering Memorandum and found them to be in
agreement (giving effect to rounding where applicable).

 

D.            Proved the arithmetic accuracy of the amounts, percentages, and
other ratios based on the data in the Company’s unaudited condensed consolidated
financial statements incorporated by reference in the Offering Memorandum
(giving effect to rounding where applicable). It should be understood that with
respect to any non-GAAP measures covered by this tickmark (1) we make no
representations regarding the Company’s determination and presentation of the
non-GAAP measure of financial information (adjusted EBITDA), (2) the non-GAAP
measure presented may not be comparable to similarly titled measures reported by
other companies, and (3) we make no comment as to whether the non-GAAP measure
complies with the requirements of Item 10 of Regulation S-K.

 

--------------------------------------------------------------------------------


 

E.             Compared the dollar amounts, description of amounts, percentages,
numbers, and other ratios to the corresponding information shown for the
respective periods in the Company’s audited consolidated financial statements
not incorporated by reference in the Offering Memorandum and found them to be in
agreement (giving effect to rounding where applicable).

 

F.              Proved the arithmetic accuracy of the amounts, percentages, or
other ratios based on the data in the Company’s audited consolidated financial
statements not incorporated by reference in the Offering Memorandum (giving
effect to rounding where applicable). It should be understood that with respect
to any non-GAAP measures covered by this tickmark (1) we make no representations
regarding the Company’s determination and presentation of the non-GAAP measure
of financial performance (adjusted EBITDA), (2) the non-GAAP measure presented
may not be comparable to similarly titled measures reported by other companies,
and (3) we make no comment as to whether the non-GAAP measure complies with the
requirements of Item 10 of Regulation S-K.

 

G.            Compared the dollar amounts, descriptions of amounts, percentages,
numbers, and other ratios to the corresponding information shown for the
respective periods in the Company’s unaudited condensed consolidated financial
statements not incorporated by reference in the Offering Memorandum and found
them to be in agreement (giving effect to rounding where applicable). Performed
certain procedures specified by the PCAOB for a review of interim financial
information as described in PCAOB AU 722, Interim Financial Information, on the
unaudited condensed consolidated balance sheets and the unaudited condensed
consolidated statements of operations, which were provided to us by the
Company’s accounting department.

 

H.           Proved the arithmetic accuracy of the amounts, percentages, and
other ratios based on the data appearing in the Company’s unaudited condensed
consolidated financial statements not incorporated by reference in the Offering
Memorandum (giving effect to rounding where applicable). Performed certain
procedures specified by the PCAOB for a review of interim financial information
as described in PCAOB AU 722, Interim Financial Information, on the unaudited
condensed consolidated balance sheets and the unaudited condensed consolidated
statements of operations, which were provided to us by the Company’s accounting
department. It should be understood that with respect to any non-GAAP measures
covered by this tickmark (1) we make no representations regarding the Company’s
determination and presentation of the non-GAAP measure of financial information
(adjusted EBITDA), (2) the non-GAAP measure presented may not be comparable to
similarly titled measures reported by other companies, and (3) we make no
comment as to whether the non-GAAP measure complies with the requirements of
Item 10 of Regulation S-K.

 

I.                Compared the dollar amounts, percentages, numbers, and other
ratios to the corresponding information for the respective periods in an
analysis prepared by the Company’s accounting department and found them to be in
agreement after rounding. Proved the arithmetic accuracy of the Company-prepared
analysis and compared the dollar amounts or numbers in such analysis to the
Company’s accounting records and found them to be in agreement (giving effect to
rounding where applicable).

 

J.                Compared the dollar amounts based on the data in the
applicable accounts in the Company’s general ledger provided by the Company’s
accounting department and found them to be in

 

--------------------------------------------------------------------------------


 

agreement (giving effect to rounding where applicable).

 

K.           Proved the arithmetic accuracy of the amounts, percentages or other
ratios based on the data appearing in the Company’s audited consolidated
financial statements incorporated by reference in the Offering Memorandum and
data appearing in the Company’s audited consolidated financial statements not
incorporated by reference in the Offering Memorandum and found them to be in
agreement (giving effect to rounding where applicable).

 

L.             Proved the arithmetic accuracy of the amounts, percentages or
other ratios based on the data appearing in the Company’s audited consolidated
financial statements incorporated by reference in the Offering Memorandum and
data appearing in the Company’s unaudited consolidated financial statements
incorporated by reference in the Offering Memorandum and found them to be in
agreement (giving effect to rounding where applicable).

 

M.         Proved the arithmetic accuracy of the amounts, percentages or other
ratios based on the data appearing in the Company’s audited consolidated
financial statements incorporated by reference in the Offering Memorandum and
data appearing in the Company’s unaudited consolidated financial statements not
incorporated by reference in the Offering Memorandum and found them to be in
agreement (giving effect to rounding where applicable).

 

N.            Proved the arithmetical accuracy of the amounts, percentages, or
other ratios based on the data in the applicable accounts in the Company’s
general ledger provided by the Company’s accounting department and found them to
be in agreement (giving effect to rounding where applicable).

 

O.            Compared the dollar amounts, percentages, numbers, and other
ratios to the corresponding information for the respective periods in an
analysis prepared by the Company’s accounting department and found them to be in
agreement (giving effect to rounding where applicable). Proved the arithmetic
accuracy of the Company-prepared analysis and compared the dollar amounts or
numbers in such analysis to the Company’s accounting records and found them to
be in agreement (giving effect to rounding where applicable). However, we make
no comments as to the definition of “as adjusted”.

 

7.             With respect to the above procedures:

 

i.                  We make no representations with respect to the causes listed
for the fluctuations of dollar amounts, ratios, or percentages as discussed in
various sections of the Offering Memorandum.

 

ii.               We make no representations with respect to whether the
Convertible Senior Notes referred to within the Offering Memorandum will be sold
or regarding whether the Company will use the proceeds from this offering in the
manner set forth in the Offering Memorandum.

 

8.              It should be understood that we make no representations
regarding questions of legal interpretation or regarding the sufficiency for
your purposes of the procedures enumerated in the preceding paragraph; also,
such procedures would not necessarily reveal any material misstatement of the
amounts, numbers, ratios, or percentages listed above. Further, we have
addressed ourselves solely to the foregoing data as set forth or incorporated by
reference in the

 

--------------------------------------------------------------------------------


 

Offering Memorandum and make no representations regarding the adequacy of
disclosure or regarding whether any material facts have been omitted.

 

9.              Our audit of the consolidated financial statements for the
periods referred to in the introductory paragraph of this letter comprised audit
tests and procedures deemed necessary for the purpose of expressing an opinion
on such financial statements taken as a whole. For none of the periods referred
to therein, or any other period, did we perform audit tests for the purpose of
expressing an opinion on individual balances of accounts or summaries of
selected transactions such as those enumerated above and, accordingly, we
express no opinion thereon.

 

10.       This letter is solely for the information of the addressees and to
assist the initial purchasers in conducting and documenting their investigation
of the affairs of the Company in connection with the placement of Convertible
Senior Notes covered by the Offering Memorandum, and it is not to be used,
circulated, quoted, or otherwise referred to for any purpose, including, but not
limited to, the registration, purchase, or sale of securities, nor is it to be
filed with or referred to in whole or in part in the Offering Memorandum or any
other document, except that reference may be made to if in the agreement or in
any list of closing documents pertaining to the placement of the notes covered
by the Offering Memorandum.

 

Yours truly,

 

 

--------------------------------------------------------------------------------